                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

MICHAEL DARREL MARLOW,                         )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )      No.: 3:17-cv-00435-TAV-HBG
                                               )
NANCY A. BERRYHILL,                            )
Acting Commissioner of Social Security,        )
                                               )
              Defendant.                       )


                                   JUDGMENT ORDER

       For the reasons stated in the memorandum opinion filed along with with this order,

plaintiff’s objection to the report and recommendation filed by United States Magistrate Judge

H. Bruce Guyton [Doc. 24] is hereby OVERRULED. The report and RECOMMENDATION

[Doc. 23], is ACCEPTED IN WHOLE under 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b).

       Accordingly, it is hereby ordered, for the reasons stated in the report and

recommendation, which the Court adopts and incorporates into this ruling, that plaintiff’s

motion for judgment on the pleadings is DENIED [Doc. 19], and defendant Commissioner’s

motion for summary judgment is GRANTED [Doc. 20].

       The Commissioner’s decision in this case is therefore AFFIRMED, and this action is

DISMISSED. The Clerk is DIRECTED to CLOSE the case file.

       IT IS SO ORDERED.


                                    s/ Thomas A. Varlan
                                    CHIEF UNITED STATES DISTRICT JUDGE
ENTERED AS A JUDGMENT
    s/ John L. Medearis
   CLERK OF COURT
